      Case 1:18-cv-02637-LGS-SDA Document 174 Filed 01/25/21 Page 1 of 2




Ian Shapiro                                                                                        Via ECF
+1 212 479 6441
ishapiro@cooley.com

January 13, 2021

The Hon. Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: SM Kids, LLC v. Google LLC, et al. (18-cv-2637) (LGS) (SDA)

Dear Judge Schofield:

       We represent Defendants Google LLC, Alphabet Inc., and XXVI Holdings Inc.
(“Google”) and write jointly on behalf of Defendants and Plaintiff SM Kids, LLC (“SM Kids”)
pursuant to Rule I.B.2 of the Court’s Individual Rules in order to request an adjournment of the
Case Management Conference that is currently set for January 28, 2021 and other related
deadlines.

       The Case Management Conference is currently scheduled for January 28, 2021, which is
17 days before the original date for the close of discovery, which was January 11, 2021. (ECF
No. 98 at 13(c)). In addition, pursuant to the Court’s Individual Rule III.A.1, the parties are
required to file a pre-motion letter requesting permission to move for summary judgment by
January 13, 2021. However, Magistrate Judge Aaron has granted requests to extend the close of
discovery, and discovery is now scheduled to close on April 16, 2021. The parties believe that
the Case Management Conference should therefore be adjourned until after the current close of
discovery.

       Pursuant to Magistrate Judge Aaron’s most recent scheduling order, the current discovery
schedule is as follows:

                   Event                         Previous Deadline                    Current Deadline
                                                  (ECF No. 130)                        (ECF No. 163)

 Completion of Fact Discovery                Jan. 11, 2021                         Jan. 29, 2021

 Disclosure of Expert Reports                Jan. 22, 2021                         Feb. 26, 2021

 Disclosure of Rebuttal Expert               Feb. 12, 2021                         Mar. 26, 2021
 Reports

 Completion of Expert Discovery              Mar. 5, 2021                          Apr. 16, 2021


                             Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
      Case 1:18-cv-02637-LGS-SDA Document 174 Filed 01/25/21 Page 2 of 2




The Hon. Lorna G. Schofield
January 13, 2021
Page Two



        Because the close of discovery is now April 16, 2021, the parties respectfully request an
adjournment of the Case Management Conference to April 30, 2021, in which case the parties
would be required to file a pre-motion letter requesting permission to file summary judgment by
April 20, 2021. The parties also respectfully request that the Court order that, by February 12,
2021 (14 days after the close of fact discovery), all counsel confer to discuss settlement and
jointly advise the Court in writing whether or not they request a referral for settlement
discussions pursuant to Paragraphs 4(c) and 13(b) in the Court’s Case Management Plan, dated
July 30, 2020. (Dkt. No. 98.)

        This is the fourth request either party has made for an extension of discovery deadlines in
this matter. The parties’ first request was made jointly on November 5, 2020, and that request
was granted by Judge Aaron on November 6, 2020. (ECF No. 129, 130). Google made a second
request on December 15, 2020, which Judge Aaron granted on December 17, 2020. (ECF Nos.
157, 159). The parties made a third joint request on December 22, 2020, which Judge Aaron
granted in part on December 23, 2020, except insofar as it requested an adjournment of the dates
set by this Court which are the subject of this letter. Judge Aaron ordered the parties to make
that request of this Court. (ECF Nos. 162, 163). The present request is made jointly by Google
and SM Kids.                  The application is GRANTED in part. The deadlines set by Judge Schofield are
                              adjourned sine die, as all pre-trial matters are under the supervision of Judge
Respectfully Submitted,       Aaron. Within two weeks of the completion of all discovery, any party wishing
                              to file a dispositive motion, shall file a pre-motion letter as provided in Judge
Cooley LLP                    Schofield’s Individual Rules, and the opposing party shall respond. Judge
                              Schofield will schedule a pre-motion conference at that time. If neither party
                              wishes to file a dispositive motion, within two weeks of the close of all
By: /s/ Ian Shapiro_________  discovery, the parties shall jointly file a letter requesting a trial date.
Ian Shapiro
                              SO ORDERED.          Dated: January 25, 2021           New York, New York




                             Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
